Citation Nr: 0114538	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to August 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  The appellant is the widow of 
the veteran, who died in September 1997.      


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997.  

2.  According to the certificate of death, the cause of death 
was liver failure, with other significant conditions listed 
as myeloproliferative disorder, partial hypertension, and 
heart failure.  

3.  At that time of the veteran's death, service connection 
was in effect for the following: (1) residuals of a lumbar 
laminectomy, with chronic lumbar strain and disc space 
narrowing due to a compression fracture, (2) anxiety 
reaction, (3) scar, frontal scalp, and (4) acne vulgaris.  
The combined rating in effect at the time of the veteran's 
death was 70 percent.  

4.  Granting the appellant every benefit of the doubt, the 
Board finds that the veteran's death resulted, substantially 
or materially, from his service-connected residuals of a 
lumbar laminectomy, with chronic lumbar strain and disc space 
narrowing due to a compression fracture.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's 
behalf, the veteran's service-connected residuals of a lumbar 
laminectomy, with chronic lumbar strain and disc space 
narrowing due to a compression fracture, caused or 
contributed substantially or materially to his death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 3.102, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The official death certificate indicates that the veteran 
died on September [redacted], 1997 at the age of 75.  According to the 
certificate of death, the cause of death was liver failure, 
with other significant conditions listed as 
myeloproliferative disorder, partial hypertension, and heart 
failure.  At the time of the veteran's death, service 
connection was in effect for the following: (1) residuals of 
a lumbar laminectomy, with chronic lumbar strain and disc 
space narrowing due to a compression fracture, (2) anxiety 
reaction, (3) scar, frontal scalp, and (4) acne vulgaris.  
The combined rating in effect at the time of the veteran's 
death was 70 percent.  

The veteran's service medical records are negative for any 
complaints or findings of liver failure, myeloproliferative 
disorder, hypertension, and/or heart failure.  The records 
reflect that in May 1943, the veteran suffered a simple 
compression fracture of the 12th thoracic vertebra.  
According to the records, in May 1944, an x-ray of the 
veteran's spine was interpreted as showing a solid healing of 
the body of the 12th thoracic vertebra, with about 25 percent 
compression of the anterior portion.  There was no arthritis.  

In an August 1944 rating action, the RO granted the 
appellant's claims for the following: (1) entitlement to 
service connection for a healed fracture of the 12th thoracic 
vertebra, (2) entitlement to service connection for 
psychoneurosis, mixed, considerable social and industrial 
incapacity, (3) entitlement to service connection for a 
healed scar in the left frontal region of the scalp, and (4) 
acne vulgaris. 

In August 1947, the veteran underwent a VA examination.  At 
that time, an x-ray of his thoracic and lumbar spine was 
interpreted as showing that the 12th thoracic vertebra was 
slightly narrower than the others and its anterior border 
slightly irregular.  The examiner noted that those findings 
could be due to an old perfectly well healed fracture.  There 
was no evidence of a current fracture.  Views of the thoracic 
spine showed early lipping of five of the middle thoracic 
vertebrae.  The impression was of productive osteoarthritis 
of the five lower thoracic vertebrae.  

In an October 1947 rating action, the RO recharacterized the 
veteran's service-connected healed fracture of the 12th 
thoracic vertebra as arthritis, hypertrophic, dorsal spine, 
secondary to healed fracture of the 12th thoracic vertebra.  
In addition, in a November 1949 rating action, the RO 
recharacterized the veteran's service-connected 
psychoneurosis as a chronic anxiety reaction.  

In February 1967, the veteran underwent a VA examination.  At 
that time, the physical examination showed lumbar spasm and 
tenderness in the upper lumbar area.  Forward bending was 
from 180 to 140 degrees, with normal bending side and 
backwards.  An x-ray of the veteran's lumbosacral spine was 
interpreted as showing an old minimal compression fracture 
deformity involving the body of T-12.   

In a March 1967 rating action, the RO recharacterized the 
veteran's service-connected arthritis, hypertrophic, dorsal 
spine, secondary to healed fracture of the 12th thoracic 
vertebra, as minimal compression deformity at T-12, with 
limitation of motion.  

A Discharge Summary from Mercy Hospital shows that the 
veteran was hospitalized from March 4, 1980 to March 12, 1980 
after complaining of chronic low back pain and left leg 
radicular pain.  Upon admission, he was examined by R. 
Moulton, M.D., who noted that he had treated the veteran on 
numerous occasions over the past two to three years.  Dr. 
Moulton indicated that the veteran had originally sustained a 
compression fracture of one of his upper lumbar vertebrae in 
the 1940's.  Subsequent to that injury, he had suffered from 
intermittent back pain.  It was Dr. Moulton's opinion that a 
large part of the veteran's pain had been secondary to 
degenerative disc disease of the L5-S1 level, although he had 
had very minimal radicular symptoms.  According to Dr. 
Moulton, over the past three years, the veteran had had 
several acute episodes of low back pain.  Dr. Moulton noted 
that at no time had the veteran had positive neurologic 
findings.  However, he had had some radicular type of pain at 
the upper lumbar level.  Dr. Moulton stated that recently, 
the veteran's back pain had been intolerable to the point 
where he had to stay in bed.  

According to the Discharge Summary, while the veteran was 
hospitalized, he underwent a lumbar myelogram.  The myelogram 
was interpreted as showing a large extradural defect at the 
L-4, L-5 level, with the greatest deformity being on the 
left.  Upon the veteran's discharge, he was diagnosed with a 
herniated disc at L4-5.  

In August 1980, the veteran underwent a VA examination.  At 
that time, an x-ray was taken of his dorsal and lumbar spine.  
The x-ray was interpreted as showing degenerative changes of 
the dorsal and lumbar spine, with decreased height of the 
body of T-12.  

A private medical statement from G.S. Laros, M.D., dated in 
December 1980, shows that at that time, Dr. Laros indicated 
that he had treated the veteran on several occasions with 
regard to low back pain which had originated from a back 
injury sustained during service.  Dr. Laros stated that the 
veteran had been hospitalized recently for treatment of a 
herniated nucleus pulposus and spinal stenosis which 
represented a progression of the original service-connected 
ailment.  In this regard, Dr. Laros also submitted a 
Discharge Summary which showed that the veteran was 
hospitalized from October 1, 1980 to October 17, 1980.  
According to the Summary, the veteran underwent a discectomy 
and operative findings showed left sided herniated 
intervertebral disc at the L4-L5 level.  The final 
pathological diagnosis was of degenerating nucleus pulposus, 
herniated lumbar disc, laminectomy and discectomy on the left 
at the L4-L5 level.  

In a February 1981 rating action, the RO recharacterized the 
veteran's service-connected minimal compression deformity at 
T-12, with limitation of motion, as minimal compression 
deformity at T-12 and postoperative residual lumbar 
laminectomy.  At that time, the RO stated that the veteran 
was originally service-connected for residuals of a 
compression fracture at the D11-12 level.  However, the RO 
indicated that the evidence of record showed that following 
the veteran's initial back injury, he had suffered from 
chronic low back pain.  Further objective evidence was 
presented in the form of muscle spasms and limitation of 
motion.  Thus, in the absence of any evidence of recent 
trauma, the RO concluded that the veteran's current low back 
condition was a continuation of a progression of his service-
connected back disability.  

A private medical statement from Dr. Laros, dated in April 
1982, shows that at that time, Dr. Laros indicated that he 
had been treating the veteran since 1978.  Dr. Laros stated 
that the veteran had originally injured his back during 
service.  According to Dr. Laros, following the veteran's in-
service back injury, he suffered from chronic back pain.  Dr. 
Laros noted that in June 1980, the veteran had a myelogram 
which showed almost a complete block at the L4-5 level and he 
was diagnosed with significant degenerative disc disease and 
hypertrophic change in the low lumbar region.  The veteran 
had a surgical decompression and disc excision in October 
1980.  However, Dr. Laros stated that following the veteran's 
surgery, his back pain remained and approximately one year 
after his surgery, it actually became worse.  Dr. Laros 
reported that upon a recent physical examination, the veteran 
was found to have a list to the left, significant limitation 
of motion of this lumbar spine, and tenderness in the 
paravertebral muscles.  He also had pain on stressing his 
lumbar muscles.  Dr. Laros further noted that the veteran's 
x-rays demonstrated marked narrowing of the L4-5 interspace.  

A VA examination was conducted in December 1982.  At that 
time, an x-ray was taken of the veteran's thoracic and lumbar 
spine.  The x-ray was interpreted as showing intact vertebral 
bodies except for mild anterior compression deformities of T-
10, T-11, and T-12.  Intervertebral disc spaces up to L4-5 
were well maintained.  However, the disc space between L5 and 
S1 appeared narrowed and degenerative changes in the form of 
vacuum phenomenon were observed.  There was spondylitis at 
the level of L5 and S1.  The impression was of mild 
compression as described above.  

In a January 1983 rating action, the veteran's service-
connected minimal compression deformity at T-12 and 
postoperative residual lumbar laminectomy was recharacterized 
as status post lumbar laminectomy, for herniated nucleus 
pulposus at L4-L5, with chronic lumbar strain and disc space 
narrowing together with compression deformity.  

In September 1984, the veteran had a computed tomography (CT) 
scan taken of his lumbosacral spine.  The CT scan was 
interpreted as showing the following: (1) bulging L3-4 disc, 
and (2) severe degenerative disc disease at the L4-5 level 
with bulging of the disc and severe degenerative changes in 
the facet joints.  

In August 1985, the veteran underwent a VA examination.  At 
that time, he had an x-ray taken of his dorsal and lumbar 
spine.  The x-ray was interpreted as showing mild compression 
of T-7 and T-8.  However, an acute fracture or subluxation 
was not seen.  The disc spaces were maintained and the 
pedicles were intact.  The lumbar spine in frontal and 
lateral views revealed an interior wedging of T12.  
Hypertrophic changes were seen at L4-L5-S1 indicating 
degenerative changes.  The impression was of mild compression 
of the lower and mid thoracic vertebrae which was compatible 
with the history of previous trauma.  

A private medical statement from Y.I. Hamati, M.D., dated in 
October 1996, shows that at that time, Dr. Hamati indicated 
that he had recently treated the veteran for a follow-up 
visit.  Dr. Hamati stated that the veteran's crippling back 
problem had progressed over the last two to three years from 
his original injury when he was in the Army. 

A VA examination was conducted in December 1996.  At that 
time, the veteran gave a history of his back injury and 
subsequent chronic back pain.  The veteran stated that for 
the past two years, his back pain had increased and he sought 
treatment from an orthopedic surgeon.  According to the 
veteran, the surgeon informed him that he had multiple 
compression fractures due to osteoporosis, as well as 
advanced arthritic changes in his lumbar spine.  The veteran 
was also informed that in his dorsal spine, he had advanced 
arthritic changes of osteoporosis and a compression wedged 
deformity involving the fifth through the 12th vertebra.  
Following the physical examination, which was limited because 
the veteran was in a wheelchair, the diagnosis was of 
protracted back problems, with postoperative osteoporosis 
that started when the veteran was in the service and injured 
his back.  

As previously stated, the official death certificate 
indicates that the veteran died on September [redacted], 1997 at the 
age of 75.  According to the certificate of death, the cause 
of death was liver failure, with other significant conditions 
listed as myelopro-liferative disorder, partial hypertension, 
and heart failure.  The approximate interval between onset 
and death was two years.   

A private medical statement from C.W. Elliott, M.D., dated in 
October 1998, shows that at that time, Dr. Elliott stated 
that while the veteran's death was from liver failure with 
portal hypertension and esophageal varices and previous 
splenorenal shunt, he had several other problems which 
contributed to his death.  According to Dr. Elliott, those 
problems included myeloproliferative disorder, severe 
arthritis and spinal stenosis status post laminectomy "in 
pain most of his last 15 years."  Dr. Elliott indicated that 
from his first contact with the veteran in 1996 until his 
death, he had remained emaciated and weak with his 
myelodysplasia resulting in several compression fractures of 
multiple vertebrae, including T7-T10.  Dr. Elliott further 
noted that despite the veteran's severe musculoskeletal 
problems and pain, he complained only minimally and continued 
to attempt ambulation and care for himself up until his 
demise.  

A private medical statement from P.C. Hoffman, M.D., dated in 
October 1998, shows that at that time, Dr. Hoffman indicated 
that he had treated the veteran for approximately six years 
prior to his death.  Dr. Hoffman stated that the veteran had 
a complicated hematologic condition which had features of 
both myelodysplastic syndrome and a myeloproliferative 
disorder.  According to Dr. Hoffman, one of the 
characteristics of that blood disease was the development of 
multiple compression fractures of his vertebral column due to 
bone marrow expansion.  Those vertebral fractures were 
extremely painful and exacerbated the veteran's already 
significant back pain that he had had for many years.  Dr. 
Hoffman reported that the veteran's severe pack pain limited 
his mobility substantially and made it difficult to walk.  
According to Dr. Hoffman, to manage his pain, he needed to be 
on multiple medications which led to weakness, sleepiness, 
and further immobility.  Dr. Hoffman stated that there was no 
question in his mind that the veteran's longstanding back 
disorder was a contributing factor to his later disability 
and death.  

A private medical statement from Dr. Hamati, dated in 
November 1998, shows that at that time, Dr. Hamati noted that 
he had treated the veteran for three years prior to his 
death.  Dr. Hamati stated that the veteran had extensive back 
problems which limited him substantially, prevented him from 
walking, and almost confined him to a wheelchair.  According 
to Dr. Hamati, the veteran had sustained multiple compression 
fractures due to his previous back problems while he was 
under VA control.  Dr. Hamati indicated that he had no doubt 
in his mind that the veteran's longstanding back problems 
contributed a fair amount to his disability and his eventual 
death.  

In July 1999, the RO requested that an appropriate VA medical 
specialist review the evidence of record and express a 
medical opinion as to whether the cause of the veteran's 
death, cited on the death certificate as liver failure, 
resulted from a service-connected disability.  In the 
alternative, the medical specialist was requested to 
determine whether a service-connected disability contributed 
to the cause of the veteran's death.  

In July 1999, W.G. McDonald provided a VA Medical Opinion.  
At that time, he indicated that he had reviewed the veteran's 
claims file.  Dr. McDonald stated that service connection had 
been granted because of injuries to the spine that had 
occurred while the veteran was in service.  According to Dr. 
McDonald, review of the entire record revealed that the 
veteran had continuing problems because of the back injury.  
However, it was Dr. McDonald's opinion that the veteran's 
service-connected back disability in no way contributed to 
his demise.  Dr. McDonald further noted that he did not feel 
that the veteran's terminal illness was in any way service-
connected.   

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that due to the veteran's service-connected back 
disability, he had suffered from chronic back pain.  (T.4).  
The appellant stated that because of the veteran's severe 
back pain, he had also suffered from depression.  (Id.).  She 
indicated that the veteran's multiple problems, to 
specifically include his service-connected back disability, 
hastened his death.  (T.6).  

In the appellant's March 2001 Travel Board hearing, the 
appellant submitted additional evidence.  The appellant also 
filed VA Form 21-4138, Statement in Support of Claim, and 
waived initial review of such evidence by the RO.  The 
evidence mostly includes copies of previously received 
medical records.  The evidence does include x-ray reports 
from the VA Medical Center (VAMC) in Battle Creek which show 
that in December 1996, x-rays were taken of the veteran's 
dorsal and lumbar spine.  The x-ray of his dorsal spine was 
interpreted as showing advanced arthritic osteoporosis 
involving the entire dorsal spine.  A compression wedge 
deformity was noted involving almost all the vertebral 
bodies, but it was more marked involving the 5th through the 
12th dorsal vertebrae.  The examiner noted that that was most 
likely related to the osteoporosis and arthritic changes.  
The examiner also stated that the possibility of a previous 
trauma could not be excluded.  The x-ray of the veteran's 
lumbar spine was interpreted as showing significant 
osteoporosis, as well as advanced arthritic changes, with 
compression of superior and inferior plate of multiple 
vertebral bodies.  

The evidence submitted by the appellant at her Travel Board 
hearing includes a private medical statement from R.L. 
Macdonald, M.D., dated in January 1995, which shows that at 
that time, Dr. Macdonald indicated that he had recently 
examined the veteran.  Dr. Macdonald indicated that in 1989, 
the veteran was diagnosed with myelodysplastic syndrome after 
having had refractory anemia.  Dr. Macdonald further reported 
the history of the veteran's service-connected back 
disability, including his lumbar laminectomy.  Dr. Macdonald 
noted that at present, the appellant complained of pain in 
the T11-T12 area.  According to Dr. Macdonald, a review of 
the veteran's November 1994 magnetic resonance imaging (MRI) 
showed that the bone marrow was diffusely abnormal which was 
consistent with the myelodysplastic syndrome.  There was a 
compression fracture of T7, with some minimal enhancement of 
that vertebral body.  Dr. Macdonald stated that the lesions 
in T7 and T9-10 were most consistent with compression 
fractures and that those could be considered pathological 
since all of the veteran's bone marrow was pathological.  It 
was Dr. Macdonald's opinion that the veteran's pain was 
probably due to multiple level disease related to the 
compression fractures in his pre-existing laminectomy and 
spondylosis.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
RO has received private medical statements from Dr. Elliott, 
Dr. Hoffman, and Dr. Hamati which all support the appellant's 
contention that the veteran's service-connected back 
disability substantially contributed to or materially 
hastened his death.  In addition, the RO has also obtained a 
VA Medical Opinion which addressed the pertinent question in 
this case which is whether the cause of the veteran's death 
resulted from a service-connected disability or in the 
alternative, whether a service-connected disability 
contributed to the cause of the veteran's death.  Thus, in 
light of the above, the Board concludes that there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and her accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim, including at a Travel Board hearing. 

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000). Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that neither the appellant, her 
representative, nor anyone else who has submitted statements 
on her behalf, has alleged that the veteran had liver failure 
(the cause of the veteran's death), or myeloproliferative 
disorder, hypertension, or heart failure (other significant 
conditions listed on his death certificate) while he was in 
the military, or in regard to his hypertension, within one 
year after his service in the military ended, and this is not 
otherwise indicated in the medical and documentary records on 
file.  As previously stated, the veteran's service medical 
records are negative for any complaints or findings of liver 
failure, myeloproliferative disorder, hypertension, and/or 
heart failure.  Therefore, service connection for any of the 
above conditions, based on direct incurrence in service 
(i.e., as having been initially manifested while in service), 
is not warranted.   

The appellant's argument for service connection in this case 
is not predicated on the notions of direct or presumptive 
incurrence in service of the conditions that caused the 
veteran's death.  She is contending, instead, that the 
veteran's service-connected back disability, characterized as 
residuals of a lumbar laminectomy, with chronic lumbar strain 
and disc space narrowing due to a compression fracture, 
contributed substantially or materially to his death. 

In the instant case, the evidence of record shows that after 
the veteran's initial back injury during service, diagnosed 
as a simple compression fracture of the 12th thoracic 
vertebra, he suffered from chronic back pain.  The evidence 
of record further reflects that over time, he was diagnosed 
with degenerative changes of the dorsal and lumbar spine and 
a herniated nucleus pulposus, and underwent a lumbar 
laminectomy.  However, the Board notes that although the 
evidence of record shows that the veteran developed numerous 
back problems after his separation from the military, his 
back problems were repeatedly linked to his initial in-
service injury and became a part of his service-connected 
back disability.  In this regard, in a February 1981 rating 
action, the RO stated that although the veteran was 
originally granted service-connection for residuals of a 
compression fracture at the D11-12 level, it was their 
determination that his current low back condition, diagnosed 
as degenerating nucleus pulposus, herniated lumbar disc, 
laminectomy and discectomy on the left at the L4-L5 level, 
was a continuation of a progression of his service-connected 
back disability.  The final characterization of the veteran's 
service-connected back disability was of residuals of a 
lumbar laminectomy, with chronic lumbar strain and disc space 
narrowing due to a compression fracture.  

The Board recognizes that in a July 1999 VA Medical Opinion, 
Dr. McDonald concluded that the veteran's service-connected 
back disability in no way contributed to his death.  Dr. 
McDonald further noted that he did not feel that the 
veteran's terminal illness was in any way service-connected.  
However, the Board notes that the appellant has submitted 
numerous private medical statements in support of her 
contentions that the veteran's service-connected back 
disability contributed substantially or materially to his 
death.  In this regard, a private medical statement from Dr. 
Elliott, dated in October 1998, shows that at that time, Dr. 
Elliott stated that while the veteran's death was from liver 
failure with portal hypertension and esophageal varices and 
previous splenorenal shunt, he had several other problems 
which contributed to his death.  According to Dr. Elliott, 
those problems included myeloproliferative disorder, severe 
arthritis, and spinal stenosis status post laminectomy.  Dr. 
Elliott indicated that from his first contact with the 
veteran in 1996 until his death, he remained emaciated and 
weak with his myelodysplasia resulting in several compression 
fractures of multiple vertebrae, including T7-T10.  In 
addition, in an October 1998 medical statement from Dr. 
Hoffman, Dr. Hoffman indicated that the veteran had a 
complicated hematologic condition which had features of both 
myelodysplastic syndrome and a myeloproliferative disorder.  
According to Dr. Hoffman, one of the characteristics of that 
blood disorder was the development of multiple compression 
fractures of his vertebral column due to bone marrow 
expansion.  Those vertebral fractures were extremely painful 
and exacerbated the veteran's already significant back pain 
that he had had for many years.  Dr. Hoffman further noted 
that there was no question in his mind that the veteran's 
longstanding back disorder was a contributing factor to his 
later disability and death.  Moreover, in the November 1998 
statement from Dr. Hamati, he reported that the veteran had 
sustained multiple compression fractures due to his previous 
back problems while he was under VA control.  Dr. Hamati 
indicated that he had no doubt in his mind that the veteran's 
longstanding back problems contributed a fair amount to his 
disability and his eventual death.

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contentions that the veteran's service-
connected back disability, characterized as residuals of a 
lumbar laminectomy, with chronic lumbar strain and disc space 
narrowing due to a compression fracture, contributed 
substantially or materially to his death is supported by the 
medical evidence of record.  In light of the above, and the 
fact that Dr. Elliott and Dr. Hoffman relate the veteran's 
myeloproliferative disorder, which was a significant 
condition noted on his death certificate, to his service-
connected back disability, and that Dr. Elliott, Dr. Hoffman, 
and Dr. Hamati all maintain that the veteran's back 
disability contributed to his death, the medical evidence is 
at least in equipoise vis a vis a finding that the 
appellant's service-connected back disability, characterized 
as residuals of a lumbar laminectomy, with chronic lumbar 
strain and disc space narrowing due to a compression 
fracture, either caused or contributed substantially or 
materially to his death.  Therefore, under the circumstances 
of this particular case, the Board concludes that the 
evidence of record raises an issue of reasonable doubt, the 
benefit of which should be resolved in the appellant's favor.  
Granting the appellant every benefit of the doubt, the Board 
finds that service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

